DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group III (claims 17-23 and 25-35) in the reply filed on 8/15/2022 is acknowledged.
Regarding the election of species requirement, applicant has elected the species recited in claim 29 (thus claims 19-21, 31-33 and 35 are withdrawn as being drawn to non-elected species).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (with respect to the election of species requirement), the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 17-23 and 25-35 are pending in the application.  Claims 19-21, 31-33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 17-18, 22-23, 25-30 and 34 are currently under examination.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 17-18, 22-23, 25-30 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.
Claim 17 is drawn to a method for characterization associated with at least one of sequencing library preparation and sequencing, the method comprising: generating a set of quality control template (QCT) molecules, each QCT molecule comprising a variation region: a target-associated region matching a target sequence region of a target molecule; and a variation region not matching a corresponding region of the target molecule, the variation region comprising an embedded molecular identifier having a randomly selected nucleotide sequence; generating a mixture comprising the set of QCT molecules and nucleic acid molecules of a sample; co-amplifying the mixture; sequencing the co-amplified mixture to generate sequencing data; computationally determining a set of QCT sequence read clusters, using the sequencing data, based on a number of distinct variation regions of the set of QCT molecules identified in the sequencing data; computationally determining a count of QCT molecules that were in the mixture prior to the co-amplification based on the set of QCT sequence read clusters; and based on the count of QCT molecules, determining the characterization associated with the at least one of the sequencing library preparation and the sequencing.  Claims 18, 22-23, 25-30 and 34, each of which depends from claim 17, further specify the QCT molecules and also provide some details as to how determining the characterization associated with the at least one of the sequencing library preparation and the sequencing is done.
The step of “determining the characterization associated with the at least one of the sequencing library preparation and the sequencing”, as recited in the claims, is a mental process which is an abstract idea.  The recited abstract idea is not integrated into a practical application. Specifically, the other steps are mere data gathering steps that are necessary to obtain “the count of QCT molecules” which serves as the basis for using the abstract idea of “determining the characterization associated with the at least one of the sequencing library preparation and the sequencing”. Thus, the claims are directed to the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea).  As discussed above with respect to integration of the abstract idea into a practical application, the other steps are mere data gathering steps that are necessary to obtain “the count of QCT molecules” which serves as the basis for using the abstract idea of “determining the characterization associated with the at least one of the sequencing library preparation and the sequencing”, and thus do not amount to significantly more than the abstract idea.  Furthermore, all the steps recited in the claims in addition to the judicial exception (i.e., the abstract idea of “determining the characterization associated with the at least one of the sequencing library preparation and the sequencing”) are well-understood, purely conventional and routine in the art (see the 102 rejection below and the cited prior art reference, and also see the various prior art references cited in the IDSs).  Accordingly, claims 17-18, 22-23, 25-30 and 34 are not patent eligible.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 17-18, 22-23, 25-30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	Claim 17 recites “each QCT molecule comprising a variation region: a target-associated region matching a target sequence region of a target molecule; and a variation region not matching a corresponding region of the target molecule, the variation region comprising an embedded molecular identifier having a randomly selected nucleotide sequence” in lines 3-9.  First, it is not clear whether each QCT molecule comprises two variation regions (i.e., a variation region, and a variation region not matching a corresponding region of the target molecule) or just one variation region (i.e., the “variation region not matching a corresponding region of the target molecule” recited in line 7 refers to the “variation region” recited in line 4).  Second, it is unclear whether the recitation “the variation region” in lines 7-8 refers to which of the two variation regions recited in lines 4 and 7.  Claims 18, 22-23, 25-30 and 34, each of which depends from claim 17, are also rejected for the same reason.
For purposes of current examination, the recitation in lines 3-9 of claim 17 is being interpreted as the following: “each QCT molecule comprising 
(2).	Claim 17 recites “based on the count of QCT molecules, determining the characterization associated with the at least one of the sequencing library preparation and the sequencing” in the last 3 lines.  It is not clear how “determining the characterization associated with the at least one of the sequencing library preparation and the sequencing” is done based on “the count of QCT molecules”, because nothing is recited in the claim regarding the relationship (or correlation) between “the count of QCT molecules” and “the characterization associated with the at least one of the sequencing library preparation and the sequencing”.  Furthermore, one of ordinary skill in the art would have no idea about what the recited “characterization” really entails.
Claims 18, 22-23, 25-30 and 34, each of which depends from claim 17, are also rejected for the same reasons.
(3).	Claim 23 recites the limitation “the biological target” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
(4).	Claim 25, which depends from claim 17, recites the limitation “determining the target molecule count” in line 5.  There is insufficient antecedent basis for this limitation in the claim (i.e., a step of “determining the target molecule count” is not recited in claim 17, nor is such a step recited in claim 25 prior to the wherein clause in line 5).
(5).	Claim 25 recites the limitation “the biological target” at the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.
(6).	Claim 28, which depends from claim 17, recites the limitation “determining the target molecule count” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim (i.e., a step of “determining the target molecule count” is not recited in claim 17).

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 34, which depends from claim 17, recites “wherein determining the characterization associated with the at least one of the sequencing library preparation and the sequencing is performed prior to sequencing library preparation” (emphasis provided).  However, in claim 17, the step of “determining the characterization associated with the at least one of the sequencing library preparation and the sequencing” is performed after the “sequencing” step which would occur only after “sequencing library preparation” (i.e., the “sequencing library” would be sequenced in the “sequencing” step).  Thus, claim 34 is of improper dependent form for failing to include all the limitations of the claim (i.e., claim 17) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
12.	Claims 17-18, 22-23, 25-30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tourlousse et al. (Nucleic Acids Res. 2017, 45(4):e23, published online 15 December 2016).
Regarding claim 17
Tourlousse et al. teach a method for characterization associated with at least one of sequencing library preparation and sequencing, the method comprising: generating a set of quality control template (QCT) molecules, each QCT molecule (e.g., spike-in standard) comprising: a target-associated region (e.g., conserved region) matching a target sequence region (e.g., natural 16S rRNA sequence region) of a target molecule; and a variation region (e.g., artificial variable region) not matching a corresponding region of the target molecule, the variation region comprising an embedded molecular identifier having a randomly selected nucleotide sequence; generating a mixture comprising the set of QCT molecules and nucleic acid molecules of a sample; co-amplifying the mixture; sequencing the co-amplified mixture to generate sequencing data; computationally determining a set of QCT sequence read clusters, using the sequencing data, based on a number of distinct variation regions of the set of QCT molecules identified in the sequencing data; computationally determining a count of QCT molecules that were in the mixture prior to the co-amplification based on the set of QCT sequence read clusters; and based on the count of QCT molecules, determining the characterization associated with the at least one of the sequencing library preparation and the sequencing (see the whole document, particularly Abstract; page 2, column 1, paragraphs 2-3; paragraph bridging pages 4-5; page 5, column 2, paragraphs 1-3; page 7, column 1, paragraph 2 – page 8, column 1, paragraph 4; page 8, column 2, paragraphs 2-4; page 11, column 1, paragraph 3 – column 2, paragraph 2; page 12, column 2, paragraph 2; Figure 1).
Regarding claim 18
The method according to Tourlousse et al., wherein the each QCT molecule comprises a first QCT identifier region shared amongst the set of QCT molecules and adapted to identifying the QCT molecule, wherein the method further comprises generating a set of additional QCT molecules, each additional QCT molecule comprising a second QCT identifier region shared amongst the set of additional QCT molecules and adapted to identifying the additional QCT molecule; and wherein computationally determining the set of QCT sequence read clusters comprises determining the set of QCT sequence read clusters based on the first and the second QCT identifier regions (see page 2, column 1, paragraph 2; page 6, column 2, paragraph 2 – page 8, column 1, paragraph 1).
Regarding claim 22
The method according to Tourlousse et al., wherein the variation region of the each QCT molecule comprises a first embedded molecular identifier (EMI) region separated from a second EMI region by at least the first QCT identifier region, wherein the each additional QCT molecule comprises a first additional EMI region separated from a second additional EMI region by at least the second QCT identifier region, wherein the first, the second, the first additional, and the second additional EMI regions comprise a set of variable "N" bases, and wherein each "N" base is selected from any one of an "A" base, a "G" base, a "T" base, and a "C" base, and wherein computationally determining the set of QCT sequence read clusters comprises determining the set of QCT sequence read clusters based on the first and the second QCT identifier regions, and on the first, the second, the first additional, and the second additional EMI regions (see page 2, paragraph bridging columns 1-2; Figure 1).
Regarding claim 23
The method according to Tourlousse et al., wherein, for each QCT molecule, the corresponding QCT molecule sequence is characterized by full sequence similarity to a first sequence template of the biological target except for the first QCT identifier region, the first EMI region, and the second EMI region; wherein, for each additional QCT molecule, the corresponding additional QCT molecule sequence is characterized by full sequence similarity to a second sequence template except for the second QCT identifier region, the first additional EMI region, and the second additional EMI region (see page 2, paragraph bridging columns 1-2; Figure 1).
Regarding claim 25
The method according to Tourlousse et al., wherein determining the set of QCT sequence read clusters comprising determining a filtered subset of QCT sequence read clusters based on read depths corresponding to the filtered subset of QCT sequence read clusters, wherein determining the target molecule count comprises: determining a QCT molecule count based on the filtered subset of QCT sequence read clusters; determining a correction factor ratio based on the QCT molecule count and the QCT molecule sequence reads; and determining a target molecule count based on the correction factor ratio and target molecule sequence reads derived from the sequencing, the target molecule sequence reads associated with the biological target (see page 2, column 1, paragraph 2; page 4, column 2, paragraph 2 – page 5, column 1, paragraph 1; page 5, column 2, paragraph 1 – page 9, column 1, paragraph 1; Figure 1).
Regarding claim 26
The method according to Tourlousse et al., further comprising adaptively determining a read depth threshold based on read depth distribution features for the QCT molecule sequence reads, wherein determining the filtered subset of QCT sequence read clusters comprises determining the filtered subset based on the satisfaction of the adaptively determined read depth threshold by the read depths (see page 4, column 2, paragraph 2 – page 5, column 1, paragraph 1; page 6, column 2, paragraph 2 – page 8, column 2, paragraph 2; Figure 4).
Regarding claim 27
The method according to Tourlousse et al., wherein each read depth of the read depths corresponds to greater than twenty reads for the corresponding QCT sequence read cluster of the filtered subset of QCT sequence read clusters (see page 4, column 2, paragraph 2 – page 5, column 1, paragraph 1; page 6, column 2, paragraph 2 – page 8, column 2, paragraph 2; Figure 4).
Regarding claim 28
The method according to Tourlousse et al., wherein determining the target molecule count comprises determining the target molecule count for facilitating diagnosis associated with at least one of noninvasive prenatal testing and liquid biopsies (see the whole document, particularly page 2, column 2, paragraphs 2-3; page 4, column 1, paragraph 1; page 6, column 2, paragraph 2-4; page 11, column 1, paragraph 3 – column 2, paragraph 3).
Regarding claim 29
The method according to Tourlousse et al., wherein determining the characterization associated with the at least one of the sequencing library preparation and the sequencing comprises determining a contamination parameter comprising at least one of: a cross-contamination parameter describing cross-contamination across sample compartments associated with the at least one of the sequencing library preparation and the sequencing, a carry-over contamination parameter describing carry-over contamination across a plurality of instances of the at least one of the sequencing library preparation and the sequencing, and an index-hopping contamination parameter describing index-hopping contamination associated with index-hopping primers (see page 4, paragraph spanning columns 1-2; page 12, column 2, paragraph 2).
Regarding claim 30
The method according to Tourlousse et al., wherein the set of QCT molecules is adapted for the sequencing, wherein generating the set of QCT molecules comprises: amplifying a first subset of QCT molecules of the set of QCT molecules; and amplifying a second subset of QCT molecules of the set of QCT molecules, wherein the QCT molecule sequencing reads are derived from the sequencing corresponding to: the QCT mixture generated based on the first subset of QCT molecules and the sample comprising the biological target, and an additional QCT mixture generated based on the second subset of QCT molecules and an additional sample comprising the biological target, wherein the sample and the additional sample respectively correspond to a first sample compartment and a second sample compartment of the sample compartments (see page 4, column 1, paragraph 2 – page 5, column 1, paragraph 1; page 5, column 2, paragraph 1 – page 8, column 2, paragraph 4; page 11, column 1, paragraphs 3-4; Figure 1).
Regarding claim 34
The method according to Tourlousse et al., wherein determining the characterization associated with the at least one of the sequencing library preparation and the sequencing is performed prior to sequencing library preparation (see the whole document, particularly Abstract; page 2, column 1, paragraphs 2-3; paragraph bridging pages 4-5; page 5, column 2, paragraphs 1-3; page 7, column 1, paragraph 2 – page 8, column 1, paragraph 4; page 8, column 2, paragraphs 2-4; page 11, column 1, paragraph 3 – column 2, paragraph 2; page 12, column 2, paragraph 2; Figure 1).

Conclusion
13.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639